ACCEPTED
                                                                                        04-14-00551-cv
                                                                             FOURTH COURT OF APPEALS
                                                                                  SAN ANTONIO, TEXAS
                                                                                   1/20/2015 9:51:38 PM
                                                                                          KEITH HOTTLE
                                                                                                 CLERK


                              NO. 04-14-00551-CV
                                                                      FILED IN
                    IN THE COURT OF APPEALS    4th COURT OF APPEALS
                            FOR THE             SAN ANTONIO, TEXAS
                                               01/20/2015 9:51:38 PM
                FOURTH JUDICIAL DISTRICT OF TEXAS
                                                   KEITH E. HOTTLE
                       SAN ANTONIO, TEXAS               Clerk

PABLO SOLIZ                             §           APPELLANT
                                        §
V.                                      §
                                        §
STATE OF TEXAS                          §           APPELLEE


           APPEAL FROM 79th JUDICIAL DISTRICT COURT
                    BROOKS COUNTY, TEXAS
                TRIAL COURT NO. 14-02-16542-CV

    APPELLANT'S MOTION FOR EXTENSION OF TIME TO FILE
    SUPPLEMENTED BRIEF ADDING CITATIONS TO CLERK’S
                            RECORD
________________________________________________________________

TO THE HONORABLE JUSTICES OF SAID COURT:

      Now comes, Pablo Soliz, Appellant in the above entitled and numbered

cause, by and through his pro bono attorney of record, Rick Soliz, and in reply

to this court’s order dated January 5, 2015, submits this First Motion for

Extension of Time to File Appellant's Supplemented Brief (with citations) and

moves for 30 days, until February 19, 2015. In the alternative, 20 days is

sought. For good cause, Appellant shows as follows.




                                        1
      Appellant’s supplemented brief with citations brief is due January 20,

2015. Appellant counsel, a trial attorney, seeks to do the best job possible on

the supplemented brief and respectfully requests additional time to perfect the

brief. Moreover, the clerk’s record was submitted to this Court late, incomplete

and defective. The latest and last defect was cured by this Court’s staff, on

January 14, 2015, by adding numeration in order for all parties to be able to

better reference such record. Appellant has provided such corrected copy to

appellee’s counsel. Appellant did request all records in the matter below in such

case this Court found the record useful. This is in spite of the fact that this is

only a documentary evidence proceeding below regarding a partial motion for

summary judgment.

      Additionally, Movant, who maintains a full time solo practice, has been

slowed by what should be a temporary illness that required a doctor office visit

on January 9, 2015 and subsequent medication. It seems another doctor visit

will be necessary this week.

      In addition, the undersigned counsel has attended two previously

scheduled continuing education seminars during the court ordered timeframe to

supplement the brief. One local CLE program for attorneys on January 15, 2015




                                          2
and one three day, out of town CE program for elected officials on January 16,

2015 through January 18, 2015.

      This Motion is not made for delay, but to see that justice is done.


                                     Prayer

      Wherefore, premises considered, Appellant prays that the deadline for

filing Appellant's Brief be extended to February 19, 2015.

                             Certificate of Service
      This is to certify that a true and correct copy of the attached and foregoing
document will be served on the Kent Richardson, counsel for Appellee.

                                              Respectfully submitted,
                                              /S/ Rick Soliz
                                              Rick Soliz
                                              T.B.N. 00785013
                                              P.O. Box 4051
                                              Houston, Texas 77210
                                              713-228-1900
                                              jrsoliz@att.net
                                              Attorney for Appellant




                                        3